Citation Nr: 0738295	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-41 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,125.00. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Committee on 
Waivers and Compromises (Committee) denied waiver of recovery 
of overpayment of compensation benefits in the calculated 
amount of $2,125.00.

In February 2005, the veteran indicated that he wanted a 
hearing before the Board at its Central Office in Washington, 
D.C.  The record reflects that the veteran was scheduled for 
a hearing in November 2007.  In September 2007, the veteran 
informed VA in writing that he would not be able to attend 
the hearing and requested that his hearing be canceled.  
Thus, there is no hearing request pending at this time.  His 
representative has made a recent written presentation on his 
behalf that is on file.


FINDINGS OF FACT

1.  The veteran's daughter was awarded Chapter 35 benefits as 
of January 2003.  The veteran was awarded a total rating 
effective in August 2002, and he was instructed that he was 
being paid for dependents and should notify VA of any change 
in their status.

2.  On June 11, 2003, the veteran informed VA that his 
daughter had been awarded Chapter 35 benefits and asked that 
she be removed as a dependent.

3.  VA did not implement the veteran's June 2003 request 
until November 2003.

4.  The veteran's failure to timely inform the RO that his 
daughter had been awarded Chapter 35 benefits created part of 
the overpayment in question and does not rise to the level of 
fraud, misrepresentation, or bad faith in his dealings with 
the government.

5.  The veteran's failure to timely inform the RO that his 
daughter had been awarded Chapter 35 benefits and VA's 
failure to timely implement the veteran's June 2003 
notification contributed to the creation of the overpayment 
indebtedness.

6.  The collection of the portion of the debt incurred prior 
to July 11, 2003, would not deprive the veteran of basic 
necessities.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits 
incurred prior to July 11, 2003 would not be contrary to the 
standard of equity and good conscience.  The recovery of the 
amount accumulated after July 11, 2003 is waived.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v.  Principi, 18 Vet. 
App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 
16 Vet. App. 132 (2002).

The veteran had been in receipt of VA compensation benefits 
since 1970.  He has also had employment experience at a VA 
Regional Office.  Most recently, in December 2002, he was 
awarded a total rating for compensation based upon individual 
unemployability and granted Chapter 35 benefits, effective 
August 2002.  In the notification, VA informed the veteran 
that he was being paid as a veteran with three dependents and 
that the award included an additional amount for his 
children.  It asked the veteran to, "Let us know right away 
if there is any change in the status of your dependents."  
(Italics in original.)  VA told the veteran that his 
dependents may be eligible for Dependents' Educational 
Assistance and provided him with VA pamphlet 22-73-3, 
entitled, "Summary of Education Benefits."  It told the 
veteran that he should complete the enclosed VA Form 22-5490 
if he wanted to make a claim.  

On June 11, 2003, the veteran submitted a written statement 
wherein he asked that VA remove his daughter, ABF, from his 
disability compensation.  He stated she had applied for 
Chapter 35 benefits and had been awarded these benefits as of 
January 9, 2003.  He stated he expected VA to have removed 
her from his monthly compensation.  The veteran added, "I 
have been awaiting a notification that I am in debt to the 
DVA.  I desire to [know] all debt that I am liable for be 
calculated and made known to me.  I will then make contact 
with the DVA to rectify this debt."  

In December 2003, VA notified the veteran that he owed 
$2,125.00.  The veteran requested a waiver.  A VA Form 5655, 
Financial Status Report, received in January 2004, shows the 
veteran reported his average monthly income as $5,100.00.  
His total monthly expenses are $3,576.00.  The veteran 
reported assets totalling $33,050.00, which did not include 
his house (he indicated he had an unpaid mortgage of 
$101,700.00).  When asked what amount the veteran could pay 
on a monthly basis towards his debt, he stated $67.00.

In February 2004, the Committee denied the waiver request.  
In the veteran's notice of disagreement, received that same 
month, he acknowledged that he was "somewhat responsible for 
a portion of the overpayment" but argued he should not be 
responsible for "any paid dependency allowance after" his 
June 2003 notification.  He requested that the debt be 
reduced by the amount incurred after June 1, 2003.  He stated 
he had contacted the VA Debt Finance Center of St. Paul, 
Minnesota and made arrangements to have his monthly 
compensation reduced by $175.00 to solve the overpayment 
issue.  The veteran clarified that he was appealing "all 
dependence allowances received after June 1, 2003."  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, the provisions of 38 C.F.R. § 1.965(b) (2007) 
preclude waiver upon a finding of (1) fraud or 
misrepresentation of a material fact or (2) bad faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. § 
1.962(b) (2007).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a) (2007).  In applying the "equity and good 
conscience" standard to a case, the factors to be considered 
by the adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.965(a) (2007).

In this case, the Committee found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board 
concurs with the Committee, as there is no indication of any 
intent to deceive or to seek unfair advantage by the veteran 
in the creation of the indebtedness.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings, 6 Vet. App. at 546.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a partial 
waiver, but the denial of the portion of the debt that was 
incurred prior to July 11, 2003, which is one month after the 
date that the veteran notified VA that Chapter 35 benefits 
had been awarded for one of his children.  The rationale for 
this determination follows.

The Board concludes that both the veteran and VA contributed 
to the creation of this debt.  At the time VA awarded the 
veteran Dependents' Educational Assistance benefits, it 
informed him that he was receiving an additional sum of money 
for his spouse and children and specifically asked the 
veteran to, "Let us know right away if there is any change 
in the status of your dependents."  (Italics in original.  
Bold added.)  It is not clear when VA granted the Chapter 35 
benefits, although the benefits were awarded as of January 
2003.  Nevertheless, in the veteran's June 11, 2003, 
statement, it was clear that the benefits had been awarded 
and he was aware that he was not entitled to the additional 
sum of money that he was receiving for his daughter, ABF.  
Therefore, the creation of the debt prior to June 11, 2003, 
is the fault of the veteran's, and he does not contest this 
as demonstrated in his notice of disagreement.  

Once the veteran notified VA that his daughter had been 
awarded Dependents' Educational Assistance benefits and asked 
that she be removed from his monthly compensation check, the 
burden was on VA to implement the removal of his daughter as 
a dependent.  The Committee noted that the veteran needed to 
give VA time to implement his request.  The Board agrees that 
VA should be given adequate time to implement the request; 
however, it should be accomplished in a timely fashion.  In 
this case it was over 5 months from the date of notice that 
the reduction was finally made.  It is not unreasonable that 
this action might be accomplished in a more timely fashion.  
Thus, it is concluded that the overpayment created after 1 
month past the notice date is the VA's responsibility.  

The veteran has admitted that he was "somewhat responsible" 
for the creation of the debt, but argues that he should not 
be responsible for the debt incurred after June 1, 2003.  The 
Board agrees with the veteran's assertions, to a point.  He 
knew that he was not entitled to the money he was receiving.  
He waited 6 months to affirmatively notify the VA.  He claims 
that the VA should have made the determination on its own.  
After he notified the VA he had a right to expect timely 
action, although he had to know that the action would take 
some time.  Thus, the Board is granting the waiver based on 
any debt incurred as of July 11, 2003, one month after notice 
to the VA.  

With respect to possible financial hardship for the portion 
of the debt that the Board is not waiving, the Board has 
reviewed the financial status information submitted by the 
veteran and determined that collection of this debt would not 
deprive the veteran of basic necessities.  First and most 
importantly, the veteran indicated in the Financial Status 
Report that he could pay $67 on a monthly basis toward his 
debt.  Second, in his notice of disagreement (submitted after 
the Financial Status Report), he indicated he had already 
arranged to have $175.00 removed from his monthly check to 
pay for the overpayment, which compels the conclusion that 
collection of the indebtedness at issue would not deprive the 
veteran of life's basic necessities.  

The Board has considered the other factors in this case in 
denying a waiver prior to July 11, 2003; however, because the 
veteran agrees that he is responsible for some of the debt 
incurred prior to his written request to remove his daughter 
as a dependent, and knew he was not entitled to the money, it 
is not necessary to address these other factors.  In sum, it 
would not be against the principles of equity and good 
conscience to require that the veteran repay the compensation 
indebtedness incurred as of July 11, 2003.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits as of July 11, 2003, is granted.  
Entitlement to waiver of recovery of an overpayment of 
compensation benefits prior to July 11, 2003, is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


